Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
                                                                FILED
                                                              Jan 15 2013, 9:49 am
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,                           CLERK
                                                                   of the supreme court,

 collateral estoppel, or the law of the case.                      court of appeals and
                                                                          tax court




ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

DYLAN A. VIGH                                        GREGORY F. ZOELLER
Law Office of Dylan A. Vigh, LLC                     Attorney General of Indiana
Indianapolis, Indiana
                                                     KATHERINE MODESITT COOPER
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana



                                IN THE
                      COURT OF APPEALS OF INDIANA

BIN MU,                                              )
                                                     )
       Appellant-Defendant,                          )
                                                     )
                vs.                                  )       No. 49A05-1205-CR-310
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


                      APPEAL FROM THE MARION SUPERIOR COURT
                             The Honorable Reuben Hill, Judge
                             Cause No. 49F18-1009-FD-71727


                                          January 15, 2013

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
         Bin Mu appeals his conviction of Criminal Confinement 1 as a class D felony and

Battery2 as a class A misdemeanor. Mu presents the following restated issues for review:

         1.      Did the trial court abuse its discretion in limiting the scope of Mu’s
                 cross-examination of certain witnesses?

         2.      Was the evidence sufficient to support the convictions?

         3.      Was Mu’s sentence inappropriate?

         We affirm.

         The facts favorable to the convictions are that on September 14, 2010, fourteen-year-

old R.P. went with her brother to a Burger King restaurant in Marion County, Indiana and got

something to eat. After she was finished, R.P. walked outside in a parking lot adjacent to the

restaurant and talked on her cell phone with her friend, Stephanie Strauss. As she walked

toward the back of the restaurant, R.P. became aware that a white car was driving beside her.

Mu, twenty-four years old at the time, was driving the car. Alarmed, R.P. walked quickly

toward the restaurant. Meanwhile, she told Strauss over the phone what was happening.

When R.P. quickened her pace, Mu stopped his car, got out, and began chasing R.P.

Apparently, Mu believed that the phone R.P. was using had been stolen from him. Mu yelled

at R.P. to give him her phone and then grabbed her, but she wrenched free and continued

toward the back door of the restaurant. In the process, she inadvertently disconnected her

call with Strauss. Mu caught up with R.P. about the time she reached the back door and had

called Strauss back. Mu placed his foot against the door so R.P. could not open it and go


1
    Ind. Code Ann. § 35-42-3-3 (West, Westlaw current through 2012 2nd Reg. Sess.).
2
    I.C. § 35-42-2-1 (West, Westlaw current through 2012 2nd Reg. Sess.).

                                                   2
inside. He yelled at R.P. to give him her cell phone while R.P. tried to tell Strauss what was

happening. Strauss could hear R.P. crying and screaming, and she could hear Mu yelling,

“give me my phone, give me my phone, give me my phone.” Transcript at 62. Mu pinned

R.P. against the wall and began slamming her back against the wall. R.P. yelled at Strauss to

get her (Strauss’s) mother. Strauss’s mother got on the phone, heard what was happening,

and called the police and then R.P.’s mother, Angela Fine-Pettigrew.

       Fine-Pettigrew arrived first at the restaurant. She saw that Mu had R.P. pinned against

the restaurant and was beating her back and the back of her head against the wall. Fine-

Pettigrew pulled Mu off of R.P., sat him on the ground, and stood on his pant leg so he could

not get up. Fine-Pettigrew told Mu that he was “going to jail, you can’t do that,” and he

responded that “he was not going to jail and he found it very amusing. He was laughing.”

Id. at 79. After another brief exchange, Mu got free and attempted to flee. A man in the

crowd that had gathered chased and caught Mu, and held him until police arrived a short time

later. As a result of the incident, R.P. suffered a cut on her nose, several bruises on her arms

and back, and a knot on the back of her head, and her glasses were bent.

       Mu was charged with criminal confinement as a class D felony and battery as a class

A misdemeanor. He was convicted as charged following a bench trial. The court sentenced

him to 545 days for the confinement conviction, with 120 days executed and 425 days

suspended to probation. He received 365 days for the battery conviction, with 120 days

executed and 245 days suspended to probation. The court ordered the two sentences to run

concurrently.


                                               3
                                              1.

       Mu contends the trial court infringed upon his Sixth Amendment right to cross-

examine witnesses R.P. and Fine-Pettigrew. The right of cross-examination is a fundamental

right of our criminal justice system, but is nevertheless “subject to reasonable limitations

placed at the discretion of the trial judge.” Marcum v. State, 725 N.E.2d 852, 860 (Ind. 2000)

(quoting Smith v. State, 721 N.E.2d 213, 219 (Ind. 1999)). “[T]rial judges retain wide

latitude ... to impose reasonable limits ... based on concerns about, among other things,

harassment, prejudice, confusion of the issues, the witness’ safety, or interrogation that is

repetitive or only marginally relevant.” Id. (quoting Delaware v. Van Arsdall, 475 U.S. 673,

679 (1986)). Reversal is not warranted on this basis absent a clear abuse of discretion.

Jenkins v. State, 729 N.E.2d 147 (Ind. 2000). “To show an abuse of discretion, a defendant

must demonstrate how he was prejudiced by the court’s actions.” Marbley v. State, 461

N.E.2d 1102, 1107 (Ind. 1984).

       The rulings of which Mu complains are set out in his argument as follows:

       Here, the trial court limited Mu’s ability to cross-examine the State’s witnesses
       by admonishing on several occasions to “move on” and “no, no more. Maybe
       we should move on. No more, no more.” The trial court also admonished Mu
       when questioning [Fine-Pettigrew] as to whether her son, who was unavailable
       as a witness and working inside in the Burger King, came to assist his sister.
       The trial court stopped [Fine-Pettigrew] from finishing her answer stating:
       “Counsel get to the point”. The trial court further remarked, “Move on please.
       I have an afternoon calendar that I would like to attend to”. Moreover, the
       bench trial did not commence until approximately 10:30 a.m. and after the
       Court took a prolonged recess, the trial court judge remarked, “And I didn’t
       expect to have court trials to … this morning so … are we ready to go back to
       work.”

Appellant’s Brief at 10 (internal citations omitted).

                                              4
       We have reviewed the instances of which Mu complains. The first reference, i.e.,

“move on”, occurred during the cross-examination of Strauss, the friend to whom R.P. was

speaking on the phone during Mu’s attack. The relevant colloquy between defense counsel

and Strauss was as follows:

       Q:     And you were able to hear all of their conversation?

       A:     No I just … that is what I was told.

       Q:     That is what you were told?

       A:     Yeah, she came … she said the car was chasing her and he … it
              stopped in front of her, got out and she started running. And then it
              stopped after that.

       Q:     And approximately how long of a gap of time was it from the time that
              the phone call stopped till you initiated the second phone call?

       A:     Less than, you know, five minutes. Probably less than three minutes.

       Q:     Did you do it right away?

       A:     Yes.

       Q:     And did she answer?

       A:     Yes she did.

Transcript at 70-71. At this point, the trial court asked counsel to “[m]ove on.” Id. at 71.

       We presume Mu’s complaint here is premised upon the notion that he was prevented

from asking further questions. It is not clear to us what further information counsel would

have sought to elicit, nor does he enlighten us in that regard. In turn, we cannot assess how

the presumably excluded evidence would have aided Mu’s defense, and thus how its absence

harmed his defense. As a result, Mu has not demonstrated how the court’s request to “move

                                             5
on” prejudiced him, the second of the required Marbley elements.

      Mu also cites trial court comments made during Fine-Pettigrew’s cross-examination.

Counsel questioned her about whether her son, i.e., R.P.’s brother, came out of the restaurant

to assist his sister. It was during Fine-Pettigrew’s answer to that question that the trial court

interjected, “Counsel, get to the point.” It is unclear to us how this constituted a limitation

upon the questioning of Fine-Pettigrew. No question or subject matter was disallowed by the

admonition.

      Counsel then asked Fine-Pettigrew “And you indicated that you saw Mr. Mu beating

your daughter’s head against the door?” Transcript at 93. She replied, “The wall.” Id.

Counsel followed up with, “The wall.” Id. At this point, the trial court interjected a

comment about which Mu now complains, i.e.: “Counsel, that question has been asked and

answered at least twice. Move on please. I have an afternoon calendar that I would like to

attend to.” Id. In fact, defense counsel had indeed on two previous occasions asked

questions that elicited an answer from Fine-Pettigrew to the effect that she had seen Mu

beating R.P. against a wall of the restaurant. Once again, it is not clear to us how this request

to refrain from repeatedly asking the same question on this matter constituted an

impermissible limitation on the scope of counsel’s cross-examination of Fine-Pettigrew. If

anything, it merely prevented a fourth and perhaps subsequent queries as to what surface

Fine-Pettigrew saw Mu beating her daughter against. We interpret the reference to the

court’s calendar as mere emphasis of its point that repeating the same question was not

viewed with favor. As with the instances addressed above, Mu has not demonstrated how he


                                               6
was prejudiced by the trial court’s comments, and therefore his claim of a Sixth-Amendment

violation on this basis fails.

         The remaining reference consists of the following statement: “And I didn’t expect to

have court trials to … this morning so … So we are ready to go back to work.” Id. at 58.

Although Mu seems to imply that these comments reflect the trial court’s determination to

rush his defense unnecessarily and to his detriment, these particular comments actually

accompanied a trial-court apology for a longer-than-expected recess. It had nothing to do

with cross-examination. Again, at a minimum, Mu has failed to identify any prejudice. Mu

does not support his claims that the trial court abused its discretion in regulating the scope of

cross-examination with a showing of the requisite prejudice, and therefore they are without

merit.

                                               2.

         Mu contends the evidence was not sufficient to support the convictions. Our standard

of reviewing challenges to the sufficiency of the evidence supporting a criminal conviction is

well settled.

         When reviewing a claim that the evidence introduced at trial was insufficient
         to support a conviction, we consider only the probative evidence and
         reasonable inferences that support the trial court’s finding of guilt. We
         likewise consider conflicting evidence in the light most favorable to the trial
         court’s finding. It is therefore not necessary that the evidence overcome every
         reasonable hypothesis of innocence. Instead, we will affirm the conviction
         unless no reasonable trier of fact could have found the elements of the crime
         beyond a reasonable doubt.

Gray v. State, 957 N.E.2d 171, 174 (Ind. 2011). When considering such a challenge, we

neither reweigh the evidence nor assess the credibility of witnesses. Turner v. State, 953

                                               7
N.E.2d 1039 (Ind. 2011). Moreover, the uncorroborated testimony of one witness may be

sufficient by itself to sustain a conviction on appeal. Reed v. State, 748 N.E.2d 381 (Ind.

2001).

         In this case, Mu seeks a ruling that, by application of the principle of incredible

dubiosity, R.P.’s testimony is not worthy of belief. Our Supreme Court has cautioned that

this rule is “very narrow” and limited in application. Turner v. State, 953 N.E.2d 1039, 1059

(Ind. 2011). Testimony may be disregarded on this basis, only “‘where a sole witness

presents inherently contradictory testimony that is equivocal or coerced and there is a lack of

circumstantial evidence of guilt.’” Id. (quoting Wheldon v. State, 765 N.E.2d 1276, 1278

(Ind. 2002)).

         The rule does not apply here for several reasons, not the least of which is because

R.P.’s testimony is not uncorroborated. She testified that Mu beat her against a wall of the

restaurant and that testimony was corroborated by Fine-Pettigrew. Moreover, we find

nothing inherently improbable about R.P.’s description of the incident. The matters about

which Mu complains, such as the fact that no one came to R.P.’s assistance until Fine-

Pettigrew arrived, merely go to the weight of R.P.’s testimony. The evidence was sufficient

to support Mu’s conviction.

                                               3.

         Mu contends his sentence was inappropriate in light of his character and the nature of

his offenses. Article 7, section 4 of the Indiana Constitution grants our Supreme Court the

power to review and revise criminal sentences. Pursuant to Ind. Appellate Rule 7, the


                                               8
Supreme Court authorized this court to perform the same task. Cardwell v. State, 895 N.E.2d

1219 (Ind. 2008). Per App. R. 7(B), we may revise a sentence “if, after due consideration of

the trial court’s decision, the Court finds that the sentence is inappropriate in light of the

nature of the offense and the character of the offender.” Wilkes v. State, 917 N.E.2d 675, 693

(Ind. 2009), cert. denied, 131 S.Ct. 414 (2010). “[S]entencing is principally a discretionary

function in which the trial court’s judgment should receive considerable deference.”

Cardwell v. State, 895 N.E.2d at 1223. Mu bears the burden on appeal of persuading us that

his sentence is inappropriate. Childress v. State, 848 N.E.2d 1073 (Ind. 2006). Moreover,

“revision of a sentence under Indiana Appellate Rule 7(B) requires the appellant to

demonstrate that his sentence is inappropriate in light of both the nature of his offenses and

his character.” Williams v. State, 891 N.E.2d 621, 633 (Ind. Ct. App. 2008) (emphasis in

original). A claim that omits argument with respect to either the appellant’s character or the

nature of the offense is subject to waiver. See Williams v. State, 891 N.E.2d 621.

       Mu’s entire argument on this issue is as follows:

       Here, Mu testified at sentencing that he did not have a criminal history,
       adhered to the conditions of his bond, maintained gainful employment, and
       appeared at every scheduled hearing. In light of the foregoing mitigators,
       Mu’s sentence was inappropriate in light of the nature of the offense and his
       demonstrated character, which showed that he could successfully rehabilitate
       without the imposition of an executed sentence. It is for these reasons that Mu
       requests that this court reverse the trial court and remand with instruction to
       impose a mitigated sentence.

Appellant’s Brief at 11 (internal citations omitted). Mu’s argument discusses only his

character and entirely omits any discussion of the nature of his offense. Therefore, the

argument is waived. Williams v. State, 891 N.E.2d 621.

                                              9
        Mu’s argument would fail on the merits even were it not waived. Mu points out that

he has no criminal history, 3 which the trial court identified as a mitigator. Mu also cites in

mitigation the facts that he adhered to the conditions of his bond, maintained gainful

employment, and appeared at all hearings in this matter. Even accepting for the sake of

argument that these were proper mitigators in this case, we find that they would be entitled to

minimal weight. The trial court found, however, that the victim’s age was an aggravating

factor. The court also found Mu’s lack of remorse as an aggravator. The court explained:

“Also find the fact that you have not accepted responsibility for this matter at all, no

contrition whatsoever for the injuries that were caused by you and your ill[-]advised attempt

to retrieve a cell phone from this young lady, this girl, that was not yours to begin with.”

Transcript at 116. Ultimately, the court found that the aggravators outweighed the mitigators

and imposed the advisory 1.5-year sentence for the confinement offense, with all but 120

days suspended to probation, and the maximum 1 year for the battery offense, with all but

120 days suspended to probation, with both sentences to run concurrently. Even were the

issue not waived, we do not find this sentence inappropriate in light of Mu’s character and

the nature of his offenses.

        Judgment affirmed.


3
 Mu’s appendix contains a copy of the presentence investigation report on white paper, in violation of the
Indiana Rules of Court. Indiana Administrative Rule 9(G)(1)(b)(viii) provides that “[a]ll presentence
reports pursuant to Ind.Code § 35–38–1–13” are “excluded from public access” and “confidential.”
Indiana Appellate Rule 9(J) requires that “[d]ocuments and information excluded from public access
pursuant to Ind. Administrative Rule 9(G)(1) shall be filed in accordance with Trial Rule 5(G).” Indiana
Trial Rule 5(G) states, “Whole documents that are excluded from public access pursuant to Administrative
Rule 9(G)(1) shall be tendered on light green paper or have a light green coversheet attached to the
document, marked Not for Public Access or Confidential.”

                                                   10
NAJAM, J., and BRADFORD, J., concur.




                                       11